Citation Nr: 1622376	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective January 30, 2009.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in December 2011.  A transcript is of record.  The Board remanded the claim, as well as the claim for entitlement to a TDIU, in April 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The schedular criteria for consideration of a TDIU have not been met at any time during the appellate period and referral for extraschedular consideration is not warranted.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board took jurisdiction of the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), in April 2012, at which time the claim was remanded for proper notice.  The Board finds that the duty to notify regarding that claim was satisfied by a letter sent to the Veteran in November 2012, which addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in the August 2013 supplemental statement of the case.  The Board notes that the RO invited the Veteran to submit a VA Form 21-8940 if he believed he qualified for a TDIU, but the form was never submitted.  

The duty to assist was also met in this case as VA treatment records were obtained and associated with the file.  VA also made efforts to obtain records from the Social Security Administration (SSA), but SSA informed VA that no records existed and in August 2013, the Veteran informed VA that he had never filed for benefits from the SSA.  See VA Form 21-0820.  

There was also substantial compliance with the April 2014 remand issued by the Board in conjunction with the claim for an initial compensable rating for bilateral hearing loss and the claim for entitlement to a TDIU as outstanding VA treatment records were obtained and the Veteran was provided with an examination to determine the severity of his bilateral hearing loss.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

All known and available records relevant to the issue being adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, the record shows that the Veteran was represented by a Veterans Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim being adjudicated at this time. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

As noted above, the Board took jurisdiction of the issue of entitlement to a TDIU in April 2012 pursuant to Rice v. Shinseki, explaining that the Veteran had testified in December 2011 that he stopped working because of his bilateral hearing loss.  Also noted above, however, the Veteran did not submit VA Form 21-8940 in conjunction with the issue of entitlement to a TDIU.  As such, only the Veteran's report during a May 2009 VA audio examination that the effect of his bilateral hearing loss on occupational activities included difficulty hearing the voices of women and children and the assertion raised at the time of his December 2011 hearing have been advanced in support of the claim for entitlement to a TDIU.  

In this case, the Veteran is service-connected for three disabilities, namely tinnitus, bilateral hearing loss, and bilateral recurrent otitis media.  The tinnitus and bilateral recurrent otitis media are each rated as 10 percent disabling.  The Veteran's bilateral hearing loss would need to be increased from zero to 60 percent in order to bring his combined rating for all three disabilities to 70 percent.  See 38 C.F.R. § 4.25.  Therefore, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met at any time during the appeal period.

The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a). 
For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

The Board finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  The Board acknowledges the assertions raised by the Veteran during the May 2009 VA audio examination and the December 2011 Board hearing.  The examiner who conducted the January 2013 VA examination, however, determined that the Veteran's hearing loss and tinnitus should not affect his ability to obtain and maintain gainful employment.  Given that the Veteran has been deemed capable of performing the physical and mental acts required by physical and sedentary employment, extraschedular referral under 38 C.F.R. § 4.16(b) is not warranted in this case.  


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.  




REMAND

VA treatment records reveal that audiometric testing was completed on November 17, 2010, and November 22, 2011.  The results, however, are not of record and must be obtained on remand.

As the claim is being remanded for the foregoing reason, additional VA treatment records should be obtained and the Veteran should be scheduled for a contemporaneous VA examination, as his bilateral hearing loss was last evaluated in January 2013.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the audiometric testing conducted at the Bay Pines VA Medical Center on November 17, 2010, and November 22, 2011, as well as the Veteran's treatment records from the Bay Pines VA Medical Center, dated since August 2013.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss.  The examiner must review the paper and electronic files.  Testing should be conducted to determine the current severity of the Veteran's bilateral hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a Puretone audiometry test.  The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


